Title: De Thulemeier to the American Commissioners, 10 December 1784
From: Thulemeier, Friederich Wilhelm, Baron von
To: American Commissioners



Messieurs
à la Haye. Le 10 Décembre 1784

La lettre dont Vous m’avez honoré, Messieurs, en date du 10 de Novembre ne m’est parvenue que le 26 du même mois, par la voye d’un courier Hollandois. J’ai transmis au Roi une traduction françoise du Projet d’un Traité de Commerce à conclure pour l’avantage réciproque des Sujets de Sa Majesté et des Citoyens des Etats-Unis de l’Amérique, auquel les instructions récentes du Congrès Vous ont obligés de faire subir quelques altérations, en opposition de celui que j’avois eu l’honneur de mettre entre les mains de Monsieur Adams le 9. d’Avril de l’année courante. Dès que les ordres de ma Cour me seront parvenus, je m’empresserai, Messieurs, de Vous informer des observations que le Roi aura cru devoir se permettre sur le nouveau Projet. L’article 23. est dicté par le zèle le plus pur en faveur de l’humanité. Rien de plus juste que Vos réflexions sur le noble désintéressement des Etats-Unis d’Amérique. Il est à désirer que ces sentimens sublimes soyent adoptés par toutes les Puissances Maritimes sans exception. Les calamités de la guerre seroient alors de beaucoup adoucies, et les hostilités, souvent provoquées par la cupidité et l’amour désordonné du gain, moins répétées.
Agréez, Messieurs, que je retrace à Votre souvenir la requisition  que j’ai eu l’honneur de Vous faire par les dernières lignes de ma lettre du 18. Octobre de cette année. Le Roi m’ayant témoigné qu’il apprendroit avec plaisir le choix que les Etats-Unis d’Amérique pourroient faire de préférence de telle ou autre ville pour le commerce d’échange entre les Négocians des deux Nations, je vous Suppliai de me faire connoître Vos idées à cet égard. J’ajoutai que Stettin, Emden, places maritimes Prussiennes, même quelques ports de France ou d’Hollande, rempliroient également ce but.
J’ai l’honneur d’être avec la considération la plus distinguée, Messieurs, Vôtre très humble et très obéissant Serviteur,

De Thulemeier

